— In an action, inter alia, to enjoin defendants from engaging in a strike, the defendant Civil Service Employees Association, Inc., appeals, as limited by its brief, from so much of an order and judgment (one paper) of the Supreme Court, Rockland County (Stolarik, J.), entered January 20, 1982 as, after a nonjury trial, held it in contempt for failing to obey temporary restraining orders dated December 27, 1977 and December 29, 1977. Order and judgment affirmed insofar as appealed from, without costs or disbursements. This court has previously held that “[t]he Civil Service Employees Association, Inc. (CSEA, Inc.) is liable for the actions of the Rockland County unit on an agency theory” (County of Rockland v Civil Serv. Employees Assn., 74 AD2d 631, mot for Iv to app dsmd 50 NY2d 928). Accordingly, the law of the case is that CSEA, Inc., cannot be absolved of responsibility for the acts of the Rockland County unit. Inasmuch as there is no question that the latter participated in the strike, the former was properly found to be guilty of criminal contempt, regardless of its actual participation in the strike. Furthermore, the record establishes that the orders to show cause containing the temporary restraining order were served on agents of CSEA, Inc., as well as the Rockland County unit. Finally, the testimony and evidence at trial demonstrate that “the impact of the strike on the public health, safety and welfare of the community” (Judiciary Law, § 751, subd 2, par [a], cl [ii]) *925was substantial, warranting the imposition of a fine of $250,000 on CSEA, Inc. Gibbons, J. P., Weinstein, O’Connor and Boyers, JJ., concur.